DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 07/29/2021 the following occurred: Claims 1, 7, and 12 were amended; and Claims 2 and 11 were canceled. Claims 1, 3-10, and 12-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-10, and 12-20 are drawn to methods, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites accessing a combined simulation, the combined simulation comprising a library comprising a plurality of computational simulations; obtaining a first patient-specific parameter and a second patient-specific parameter from a patient; analyzing the first patient-specific parameter and the second patient-specific parameter in view of the combined simulation to generate a 
Independent claim 7 recites accessing an electronic medical record, the electronic medical record comprising a first patient-specific parameter, a second patient-specific parameter, and a third patient-specific parameter; generating a risk factor baseline based upon the electronic medical record and reporting a risk factor should a risk factor be identified upon generation of the risk factor baseline; incorporating the patient data into the electronic medical record to form an updated electronic medical record; and generating a risk factor level based upon the updated electronic medical record and reporting a risk factor change or a new risk factor should the risk factor change or the new risk factor be identified upon generation of the risk factor level; incorporating the additional patient data into the electronic medical record to form a further updated electronic medical record; and generating an additional risk factor level based upon the further updated electronic medical record and reporting an additional risk factor change or an additional new risk factor should the additional risk factor change or the additional new risk factor be identified upon generation of the additional risk factor level.
Independent claim 12 recites comparing the physiological information/data with library data or with previously-obtained data to generate a comparison result; wherein the library data comprises patient outcome data extrapolated from one or more computational simulations; alerting the user should the comparison result be at or above a first threshold level.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that having “virtual planning that is real-time to aid in clinical decision making to optimize outcome and prognosis…will enable a greater precisions in disease predilection and ultimately prediction” (see: specification page 1). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “performed using a processor in communication with a first storage device to execute instructions stored thereon” (claims 1, 7, and 12), “stored on the first storage device or a second storage device” (claim 1), “on the first storage device or a second storage device” (claim 7), “wherein the portable device is selected from the group consisting of a smartphone and a smartwatch” (claim 10), “wherein the first device is configured as a smartwatch, and wherein the step of operating the first device is performed while the first device is worn upon a wrist of the user” (claim 20) are additional elements that are recited at a high level of generality (e.g., the “performed using a processor in communication with a first storage device to execute instructions stored thereon” is configured to perform a method through no more than a statement that said stored instructions are to be executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “performed using a processor in communication with a first storage device to execute instructions stored thereon” language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “operating a portable device to receive patient data from a remote device comprising one or more sensors or electrodes positioned upon or within a patient” (claim 7), “operating the portable device again to receive additional patient data from the remote device” (claim 7), “operating a first device comprising one or more sensors or electrodes configured to detect physiological  information so to obtain physiological information/data from a user” (claim 12), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Similarly, the claims recite the additional elements of “performing a medical procedure upon the patient based upon the patient-specific outcome and an extrapolated second patient-specific outcome” (claim 1), “obtaining medical attention and treatment based upon the comparison result being near, at, or above the first threshold level” (claim 12), “obtaining medical attention and treatment based upon the identified carotid stenosis or the degree of carotid stenosis near, at, or above the first threshold level” (claim 14), “obtaining medical attention and treatment for hypotension should the comparison result identify a blood pressure measurement at, near, or below the second, lower threshold level” (claim 17), “obtaining medical attention and treatment for hypertension or cardiovascular disease should the comparison result identify a blood pressure measurement at, near, or above the first threshold level” (claim 18), are considered an insignificant post-solution activity concerning an insignificant application, and similarly, the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 10, where “The detailed descriptions which follow are presented in part in terms of algorithms and symbolic representations of operations on data bits within a computer memory representing alphanumeric characters or other information. A computer generally includes a processor 
Page 11-12, where “Useful machines for performing the operations of one or more embodiments hereof include general purpose digital computers or other similar devices. In all cases the distinction between the method operations in operating a computer and the method of computation itself should be recognized. One or more embodiments of the present application relate to methods and apparatus for operating a computer in processing electrical or other (e.g., mechanical, chemical) physical signals to generate other desired physical manifestations or signals. The computer and systems described herein operate on software modules, which are collections of signals stored on a media that represents a series of machine instructions that enable the computer processor to perform the machine instructions that implement the algorithmic steps. Such machine instructions may be the actual computer code the processor interprets to implement the instructions, or alternatively may be a higher level coding of the instructions that is interpreted to obtain the actual computer code. The software module may also include a hardware component, wherein some aspects of the algorithm are performed by the circuitry itself rather as a result of an instruction. Some embodiments of the present disclosure also relate to an apparatus or specific hardware for performing the disclosed operations. This apparatus and/or hardware may be specifically constructed for the required purposes or it may comprise a general purpose computer or related hardware as selectively activated, employed, or reconfigured by a computer program stored in the computer. The algorithms presented herein are not inherently related to any particular computer or other apparatus unless explicitly indicated as requiring particular hardware. In some cases, the computer programs may communicate or relate to other programs or equipment through signals configured to particular protocols which may or may not require specific hardware or programming to interact (e.g., in at least one embodiment, the computer programs use a set of predefined Application Program Interfaces (APis, defined and described in further detail below)). In particular, various general purpose machines may be used with programs written in accordance with the teachings herein, or it may prove more convenient to construct at least one more specialized apparatus to perform the required method steps. The required structure for a variety of these machines will appear from the description below.”
Page 19, where “The clients 112 may each comprise one or more network accessible devices that are capable of executing one or more applications and/or accessing a web-based system through a 
Page 28-30, where “Remote devices 650, for example, can be configured as exemplary system hardware 210, a server 110, or a client 112 of the present disclosure. Remote devices 650, for example, can be configured as or having/comprising one or more sensors, electrodes, etc. For example, remote devices 650 can comprise one or more sensors or electrodes 652 configured as heart rate sensors (to obtain heart rate data), blood pressure sensors (to obtain blood pressure data), blood glucose sensors (to obtain blood glucose data), temperature sensors (to obtain bodily temperature data), blood alcohol level sensors (to obtain bodily blood alcohol level data), drug detection sensors (to obtain bodily drug level data) etc., so that remote devices 650, when used by a user (such as positioned upon or at least partially within the body) wears or otherwise uses such a remote device 650, the remote device 650 can obtain the desired bodily data/information that can be transmitted to first device 600 so that the user or wearer of first device 600 has ready access to said data/information. Remote devices 650 can comprise a transmitter 604, such as shown in FIG. 7 configured to transmit data/information from remote devices 650 to first devices 600, as referenced herein. Remove devices 650 can comprise a receiver 602 configured to receive data/information from first device 600 (such as from transmitter 604 of first device) and/or from one or more sensors or electrodes 652. Exemplary remote devices 650 of the present disclosure can be configured as a smartwatch, namely a wrist-worn device configured to run various applications (or "apps," namely exemplary software 116 of the present disclosure) configured to run on exemplary system hardware 210, such as a client 112 configured as a smartwatch. Remote devices 650 
Page 32, where “FIG. 9 shows an exemplary system 300 of the present disclosure. An exemplary system 300 of the present disclosure may comprise a first device 600. Exemplary first devices 600 of the present disclosure may comprise a smartphone, namely a handheld device configured to run various applications (or "apps," namely exemplary software 116 of the present disclosure) configured to run on exemplary system hardware 210, such as a client 112 configured as a smartphone. Exemplary first devices 600 (such as a smartphones), such as shown in FIG. 9, may comprise one or more sensors or electrodes 610, noting that one, two, three, or more sensors or electrodes 610 could comprise part of first device 600. Exemplary first devices 600 of the present disclosure can have any number of components or features, such as a client 112 of the present disclosure, including, but not limited to, a wired or wireless receiver 602 and/or wireless transmitter 604, such as shown in FIG. 9.”
Page 34, where “An assessment of the degree of carotid stenosis can provide early detection of disease to improve outcome. Consistent with the foregoing, an early suggestion of stenosis will alert the patient to seek medical consultations or other attention. Confirmation of disease with imaging would enable early management of disease. This approach enables the patient to take an active role in their health in partnership with their physician.”
Page 35, where “…Should the user be alerted by step 706, such as by some sort of visual and/or auditory signal provided by first device 600, the user could then seek medical attention and potential treatment ( an exemplary medical attention step 708). In view of the foregoing, the present disclosure includes disclosure of devices and systems configured to assess a carotid stenosis, alert the user of said devices or systems of the same, to that the user can seek medical attention so to alter the progression of the stenosis and potentially prevent and/or alleviate the negative effects of stroke.”
Page 35, where “FIG. 12 shows an exemplary system 300 of the present disclosure. An exemplary system 300 of the present disclosure may comprise a first device 600. Exemplary first devices 600 of the present disclosure may comprise a smartwatch, namely a wrist-worn device configured to run various applications (or "apps," namely exemplary software 116 of the present disclosure) configured to run on exemplary system hardware 210, such as a client 112 configured as a smartwatch.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 3-6, 8, 9, 13, 15, and 16, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293735 to Itu in view of U.S. Patent Application Publication 2016/0196384 to Mansi.

As per claim 1, Itu teaches a method, performed using a processor in communication with a first storage device to execute instructions stored thereon (see: Itu, paragraph 26, 28, 43, 51, and 53, is met by processor, memory, computer software), the method comprising the steps of: 
accessing a combined simulation stored on the first storage device or a second storage device, (see: Itu, paragraph 22, 28, 33, 36, 40, 43, and 44, is met by computational blood flow model, and computational fluid dynamics (CFD) based model, including lumped models and multi-scale models – where the models read on the claimed simulations);  
obtaining a first patient-specific parameter and a second patient-specific parameter from a patient (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like heart rate, blood pressure, pulse oximetry measurements, ECG at one or more locations); and 
analyzing the first patient-specific parameter and the second patient-specific parameter in view of the combined simulation to generate a patient-specific outcome comprising a first outcome element and a second outcome element (see: Itu, paragraph 22-23, 26, and 41-42, is met by measurements received from the wearable sensor network are used together with the previously personalized arterial geometry to personalize the computational blood flow model and run fully personalized blood flow computations, where the computational blood flow model may also be a multi-scale model, and the outputs of the hemodynamic computations (hemodynamic measures of interest extracted based on the results of the patient-specific blood flow simulations) can include time-varying flow rate, pressure, and cross-sectional area at all locations in the systemic arterial tree, wall shear stress – where performing the blood flow simulations reads on analyzing in view of the combined simulation); 
extrapolating a second patient-specific outcome (see: Itu, paragraph 22-23, 26, and 41-42, is met by hemodynamic computations, predictions from the blood flow simulations); and 
performing a medical procedure upon the patient based upon the patient-specific outcome and an extrapolated second patient-specific outcome (see: Itu, paragraph 5-6 and 23, is met by blood flow computations performed using computation fluid dynamics have been proposed for surgical planning, and a recommendation for clinical investigation may be automatically issued, including in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold, where the patient is treated based on predictions from the blood flow simulations before the disease reaches a high/critical level of severity). 
 	Itu teaches computational fluid dynamics models (and that details regarding multi-scale models for full-body systemic blood flow computations are described in incorporated Mansi), but Itu itself fails to specifically teach the combined simulation comprising a library comprising a plurality of computational simulations; however, Mansi teaches stored multiscale cardiac models coupled to circulation models, a whole-body cardiovascular system model that contains a heart model where each component may be represented by one or multiple simple or complex models of different scales, and a closed-loop cardiovascular system model that is a combination of a lumped model and three-dimensional model (see: Mansi, paragraph 25, 43, 47, 49, 50, 52, 72, 73, 92, and 127).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computational blood flow model as taught by Itu to include a combination of models as taught by Mansi with the motivation of exchanging values between the models (see: Mansi, paragraph 52) and/or with the motivation of computing a diagnostically or therapeutically useful metric using the lumped and 3D combined representation of the closed loop cardiovascular system (see: Mansi, paragraph 50).

 As per claim 3, Itu and Mansi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the plurality of computational simulations is generated (see: Itu, paragraph 33-34, is met by initial personalization of the system model performed) using generic information (see: Itu, paragraph 33-34, 36, 39, 41, and 46, is met by computational fluid dynamics, and computational models based on complex system of equations, and Windkessel models) and model patient information (see: Itu, paragraph 21-22 and 33, is met by medical image data and defining the patient specific systemic arterial geometry). 
 
As per claim 5, Itu and Mansi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein at least one computational simulation of the plurality of computational simulation is selected from the group consisting of a cardiovascular simulation, a cardiac simulation, a blood flow simulation, a stent simulation, a stent graft simulation, and a cardiac mechanics simulation (see: Itu, paragraph 22, 33, 36, 40, and 44, is met by computational blood flow model, and computational fluid dynamics (CFD) based model, including lumped models and multi-scale models – the models read on the claimed simulations). 
 
As per claim 6, Itu and Mansi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein a computational simulation of the plurality of computational simulations comprises a first aspect relating to patient age and a second aspect relating to patient weight (see: Itu, paragraph 32 and 34, is met by initialization measurement data where the model can be automatically adjusted based on basic patient measurements including age and weight). 
 
As per claim 12, Itu teaches a method, performed using a processor in communication with a first storage device to execute instructions stored thereon (see: Itu, paragraph 26, 28, 43, 51, and 53, is met by processor, memory, computer software), the method comprising the steps of: 
operating a first device comprising one or more sensors or electrodes configured to detect physiological information so to obtain physiological information/data from a user (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like heart rate, blood pressure, glucose levels);  
comparing the physiological information/data or with previously-obtained data to generate a comparison result (see: Itu, paragraph 22-23, 26, 41-42, and 45, is met by an internal threshold is exceeded, which indicates a change in the level of disease severity); 
patient outcome data extrapolated from one or more computational simulations (see: Itu, paragraph 22-23, 26, and 41-42, is met by hemodynamic computations (hemodynamic measures of interest extracted based on the results of the patient-specific blood flow simulations), predictions from the blood flow simulations);
alerting the user should the comparison result be at or above a first threshold level (see: Itu, paragraph 22-23, 26, 41-42, and 45, is met by a recommendation for clinical investigation may be automatically issued, including in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold); and
obtaining medical attention and treatment based upon the comparison result being near, at, or above the first threshold level (see: Itu, paragraph 5-6 and 23, is met by blood flow computations performed using computation fluid dynamics have been proposed for surgical planning, and a recommendation for clinical investigation may be automatically issued, including in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold, 
Itu teaches computational fluid dynamics models (and that details regarding multi-scale models for full-body systemic blood flow computations are described in incorporated Mansi), but Itu itself fails to specifically teach comparing with library data further wherein the library data comprises; however, Mansi teaches stored multiscale cardiac models coupled to circulation models, a whole-body cardiovascular system model that contains a heart model where each component may be represented by one or multiple simple or complex models of different scales, and a closed-loop cardiovascular system model that is a combination of a lumped model and three-dimensional model (see: Mansi, paragraph 25, 43, 47, 49, 50, 52, 72, 73, 92, and 127).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computational blood flow model as taught by Itu to include a combination of models as taught by Mansi with the motivation of exchanging values between the models (see: Mansi, paragraph 52) and/or with the motivation of computing a diagnostically or therapeutically useful metric using the lumped and 3D combined representation of the closed loop cardiovascular system (see: Mansi, paragraph 50).

As per claim 13, Itu and Mansi teach the invention as claimed, see discussion of claim 12, and further teach:
near, at, or above the first threshold level (see: Itu, paragraph 22-23, 26, 41-42, and 45, is met by a recommendation for clinical investigation may be automatically issued, including in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold). 
Itu fails to specifically teach the following limitations met by Mansi as cited:
wherein the physiological information comprises sound vibrations and/or turbulence created by stenosis or constriction of a vessel lumen, wherein the physiological information/data comprises vibration and/or turbulence data, and wherein the comparison result identifies a carotid stenosis or a degree of carotid stenosis (see: Mansi, paragraph 65, is met by estimation of cardiac hemodynamics (such as arterial Windkessel parameters and atrial parameters), color Doppler, pulse-wave or continuous-wave Doppler ultrasound is used as the flow directly provides pressure gradients and flow through valves)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hemodynamic measurements of interest being above a specified threshold as taught by Itu to include hemodynamics from Doppler ultrasound as taught by Mansi with the motivation of providing inputs to the closed-loop model (see: Mansi, paragraph 65) and/or with the motivation of obtaining a virtual representation of a specific patient’s heart to test different therapy outcomes (see: Mansi, paragraph 66).

As per claim 14, Itu and Mansi teach the invention as claimed, see discussion of claim 13, and further teach:
obtaining medical attention and treatment based upon the identified carotid stenosis or the degree of carotid stenosis near, at, or above the first threshold level (see: Itu, paragraph 5-6 and 23, is met by blood flow computations performed using computation fluid dynamics have been proposed for surgical planning, and a recommendation for clinical investigation may be automatically issued, including in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold, where the patient is treated based on predictions from the blood flow simulations before the disease reaches a high/critical level of severity). 
 
As per claim 15, Itu and Mansi teach the invention as claimed, see discussion of claim 13, and further teach:
computational simulations generated (see: Itu, paragraph 33-34, is met by initial personalization of the system model performed) using generic information (see: Itu, paragraph 33-34, 36, 39, 41, and 46, is met by computational fluid dynamics, and computational models based on complex system of equations, and Windkessel models) and model patient information (see: Itu, paragraph 21-22 and 33, is met by medical image data and defining the patient specific systemic arterial geometry)
Itu fails to specifically teach the following limitations met by Mansi as cited:
wherein the step of comparing is performed to compare the vibration and/or turbulence data (see: Mansi, paragraph 65, is met by estimation of cardiac hemodynamics (such as arterial Windkessel parameters and atrial parameters), color Doppler, pulse-wave or continuous-wave Doppler ultrasound is used as the flow directly provides pressure gradients and flow through valves) with library data (see: Mansi, paragraph 25, 43, 47, 49, 50, 52, 72, 73, 92, and 127, is met by stored multiscale cardiac models coupled to circulation models, a whole-body cardiovascular system model that contains a heart model where each component may be represented by one or multiple simple or complex models of different scales, and a closed-loop cardiovascular system model that is a combination of a lumped model and three-dimensional model) comprising a plurality of computational simulations (see: Mansi, paragraph 25, 43, 47, 49, 50, 52, 72, 73, 92, and 127, is met by stored multiscale cardiac models coupled to circulation models, a whole-body cardiovascular system model that contains a heart model where each component may be represented by one or multiple simple or complex models of different scales, and a closed-loop cardiovascular system model that is a combination of a lumped model and three-dimensional model). 

As per claim 16, Itu and Mansi teach the invention as claimed, see discussion of claim 12, and further teach:
wherein the physiological information comprises blood pressure, wherein the physiological information/data comprises blood pressure data/information (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like blood pressure), and wherein the comparison result identifies a blood pressure measurement near, at, or above the first threshold level or at, near, or below a second, lower threshold level (see: Itu, paragraph 5-6 and 23, is met by blood flow computations performed using computation fluid dynamics have been proposed for surgical planning, and a recommendation for clinical investigation may be automatically issued, including in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold, where the patient is treated based on predictions from the blood flow simulations before the disease reaches a high/critical level of severity). 
 
As per claim 18, Itu and Mansi teach the invention as claimed, see discussion of claim 16, and further teach:
obtaining medical attention and treatment for hypertension or cardiovascular disease (see: Itu, paragraph 23, 42-43, 47, and 50, is met by cardiovascular disease (CVD) and hypertension) should the comparison result identify a blood pressure measurement (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like blood pressure) at, near, or above the first threshold level (see: Itu, paragraph 5-6 and 23, is met by blood flow computations performed using computation fluid dynamics have been proposed for surgical planning, and a recommendation for clinical investigation may be automatically issued, including in response to one or more of the extracted hemodynamic 
 
As per claim 19, Itu and Mansi teach the invention as claimed, see discussion of claim 16, and further teach:
wherein the step of comparing is performed to compare the blood pressure data/information (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like blood pressure) with data comprising a plurality of computational simulations generated (see: Itu, paragraph 33-34, is met by initial personalization of the system model performed) using generic information (see: Itu, paragraph 33-34, 36, 39, 41, and 46, is met by computational fluid dynamics, and computational models based on complex system of equations, and Windkessel models) and model patient information (see: Itu, paragraph 21-22 and 33, is met by medical image data and defining the patient specific systemic arterial geometry). 
 Itu teaches computational fluid dynamics models (and that details regarding multi-scale models for full-body systemic blood flow computations are described in incorporated Mansi), but Itu itself fails to specifically teach comparing with library data; however, Mansi teaches stored multiscale cardiac models coupled to circulation models, a whole-body cardiovascular system model that contains a heart model where each component may be represented by one or multiple simple or complex models of different scales, and a closed-loop cardiovascular system model that is a combination of a lumped model and three-dimensional model (see: Mansi, paragraph 25, 43, 47, 49, 50, 52, 72, 73, 92, and 127).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computational blood flow model as taught by Itu to include a combination of models as taught by Mansi with the motivation of exchanging values between the models (see: Mansi, paragraph .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293735 to Itu in view of U.S. Patent Application Publication 2016/0196384 to Mansi further in view of U.S. Patent Application Publication 2018/0032653 to Aben.

As per claim 4, Itu and Mansi teach the invention as claimed, see discussion of claim 1, and further teach:
and wherein the model patient information comprises a patient-specific geometry or structure of an organ or a vessel (see: Itu, paragraph 21-22 and 33, is met by medical image data and measurements performed based on the medical imaging data or on the basic measurements acquired for the patient and are used to define patient specific systemic arterial geometry). 
Itu teaches computational fluid dynamics, and computational models based on complex system of equations (see: Itu, paragraph 33-34, 36, 39, 41, and 46), but Itu fails to specifically teach the following limitations met by Aben as cited:
wherein the generic information comprises one or more of field equations (see: Absen, paragraph 91, is met by equations of fluid dynamics, for instance to solve for coronary flow and pressure, where these equations are based on conservation laws of classical physics (conservation of mass, momentum and energy)),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computational fluid dynamics and system of equations as taught by Itu and Mansi to be equations based on conservation laws of classical physics (conservation of mass, momentum and .

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293735 to Itu in view of U.S. Patent 10,622,101 to Dunlap.

As per claim 7, Itu teaches a method, performed using a processor in communication with a first storage device to execute instructions stored thereon (see: Itu, paragraph 26, 28, 43, 51, and 53, is met by processor, memory, computer software), the method comprising the steps of: 
accessing on the first storage device or a second storage device, comprising a first patient-specific parameter, a second patient-specific parameter, and a third patient-specific parameter (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like heart rate, blood pressure, glucose levels);  
wherein at least one extrapolated patient-specific outcome based upon one or more computational simulations, generic information, and or model patient information (see: Itu, paragraph 22-23, 26, and 41-42, is met by hemodynamic computations (hemodynamic measures of interest extracted based on the results of the patient-specific blood flow simulations), predictions from the blood flow simulations);
generating a risk factor baseline based upon and reporting a risk factor should a risk factor be identified upon generation of the risk factor baseline (see: Itu, paragraph 22-23, 26, 41-42, and 45, is met by measurements received from the wearable sensor network are used to personalize the computational blood flow model and run fully personalized blood flow computations, and the outputs of 
operating a portable device to receive patient data from a remote device comprising one or more sensors or electrodes positioned upon or within a patient (see: Itu, paragraph 25-26, is met by the user device being a mobile device, such as a smart phone, tablet, personal digital assistance, and which receives data acquired by the wearable sensor network); and
generating a risk factor level based upon the updated and reporting a risk factor change or a new risk factor should the risk factor change or the new risk factor be identified upon generation of the risk factor level (see: Itu, paragraph 22-23, 26, 41-42, and 45, is met by the clinical measurements may be performed in response to an indication generated based on computations using the wearable sensor measurements (including an internal threshold is exceeded, which indicates a change in the level of disease severity));
operating the portable device again to receive additional patient data from the remote device (see: Itu, paragraph 25-26, is met by the user device being a mobile device, such as a smart phone, tablet, personal digital assistance, and which receives data acquired by the wearable sensor network); and
generating an additional risk factor level based upon the further updated electronic medical record and reporting an additional risk factor change or an additional new risk factor should the additional risk factor change or the additional new risk factor be identified upon generation of the additional risk factor level (see: Itu, paragraph 22-23, 26, 41-42, and 45, is met by the clinical measurements may be performed in response to an indication generated based on computations using 
 	Itu fails to specifically teach an electronic medical record/said electronic medical records includes storing accessible patient data and incorporating the patient data into the electronic medical record to form an updated electronic medical record and incorporating the additional patient data into the electronic medical record to form a further updated electronic medical record; however, Dunlap teaches a wearable smartwatch with data related to the health of the user including heart rate and blood pressure that may send data over a network to update the personalized medical record of the user by storing the data (see: Dunlap, column 5, line 35, through column 6, line 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system for personalized blood flow modeling as taught by Itu to include accessing and updating the personalized medical record of the user as taught by Dunlap with the motivation performing certain data analytics and determine one or more recommendations for the user (see: Dunlap, column 5, lines 60-64) and/or with the motivation of comparing the data and information included on the EMRs with other similarly situated people to provide one or more recommendations to the user via a patient portal (see: Dunlap, column 5, line 64, through column 6, line 2).

As per claim 8, Itu and Dunlap teach the invention as claimed, see discussion of claim 7, and further teach:
wherein the first patient-specific parameter is selected from the group consisting of a heart rate, a blood pressure, a blood glucose level, and a cholesterol level (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like heart rate, blood pressure, glucose levels). 
 
As per claim 9, Itu and Dunlap teach the invention as claimed, see discussion of claim 7, and further teach:
wherein the first patient-specific parameter is historical or current (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving one or more continuous cardiovascular measurements). 
 
As per claim 10, Itu and Dunlap teach the invention as claimed, see discussion of claim 7, and further teach:
wherein the portable device is selected from the group consisting of a smartphone and a smartwatch (see: Itu, paragraph 25-26, is met by the user device being a mobile device, such as a smart phone, tablet, personal digital assistance, and which receives data acquired by the wearable sensor network). 
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293735 to Itu in view of U.S. Patent Application Publication 2016/0196384 to Mansi further in view of U.S. Patent 9,889,038 to Cahan.

As per claim 17, Itu and Mansi teach the invention as claimed, see discussion of claim 16, and further teach:
obtaining medical attention and treatment should the comparison result identify a blood pressure measurement (see: Itu, paragraph 22, 25, 27, 35, 45, and 47, is met by receiving measurements of patient data from a wearable sensor network, where these measurements can include quantities like blood pressure) at, near, or threshold level (see: Itu, paragraph 5-6 and 23, is met by blood flow computations performed using computation fluid dynamics have been proposed for surgical planning, and a recommendation for clinical investigation may be automatically issued, including in response to 
While Itu and Mansi teach the embodiment for cardiovascular disease (CVD) and hypertension (see: Itu, paragraph 23, 42-43, 47, and 50), they fail to specifically teach the embodiment for hypotension when the blood pressure measurement is or below the second, lower threshold level; however, Cahan teaches preventing hypotension by maintaining blood pressure at or above a desired threshold level (see: Cahan, column 2, lines 40-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comparison for hypertension as taught by Itu and Mansi to instead be for preventing hypotension by maintaining blood pressure at or above a desired threshold level as taught by Cahan with the motivation of activating adaptable stockings to apply variable compression to areas of the lower body in response to desired threshold blood pressure (see: Cahan, column 2, lines 40-46).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293735 to Itu in view of U.S. Patent Application Publication 2016/0196384 to Mansi further in view of U.S. Patent 10,622,101 to Dunlap.

As per claim 20, Itu and Mansi teach the invention as claimed, see discussion of claim 16, but Itu and Mansi fail to specifically teach the following limitations met by Dunlap as cited:
wherein the first device is configured as a smartwatch, and wherein the step of operating the first device is performed while the first device is worn upon a wrist of the user (see: Dunlap, column 5, line 35, through column 6, line 30, is met by a wearable smartwatch with data related to the health of the user including heart rate and blood pressure).
.

Response to Arguments
Applicant’s arguments from the response filed on 07/29/2021 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn because “Claim 1 has incorporated the subject matter of claim 2, claim 7 has incorporated the subject matter of claim 11, and claim 12 is amended to include a broad version of the subject matter of claim 14. Applicant notes that claims 2, 11, and 14 were not rejected under 35 U.S.C. 101 and therefore their incorporation into the independent claims cures the rejection…The ability to monitor the patients statistics without a physician present allows the physician to concentrate their efforts on other patients and is a specific improvement over the prior art. Applicant notes claim 3 of Example 46 of the Patent Eligibility Guidelines, issued October 17, 2019, describes a method of monitoring cattle livestock by obtaining animal specific physiological information (step b), analyzing that information (step c), and then treating the animal based on the information analyzed (step d). This claim is deemed patent eligible. Similarly Applicant's claim I and 12 recite the obtaining of patient specific information, analyzing 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Claims 2, 11, and 14 were specifically address as extra-solution activity in section 11 of the previous rejection dated 04/29/2021. For Example, “the claims recite the additional elements of “performing a medical procedure upon the patient based upon the patient-specific outcome” (claim 2)…are considered an insignificant post-solution activity concerning an insignificant application, and similarly, the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g).” Please also note that the first statement after citation of the U.S.C. the rejection is based on reads specifically and clearly: “Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.” This indicates that the claims in question are under rejection.
As per the “ability to monitor the patients statistics without a physician present allows the physician to concentrate their efforts on other patients and is a specific improvement over the prior art”, such argument is exemplary of the abstract nature of the invention. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application or inventive concept. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. As argued, the claims are directed to problem rooted in the 
As per claim 3 of Example 46, the present claim includes nothing like the automatically operating a sorting gate by sending control signals to the gate thereby routing an animal into a holding pen. Instead, the argued “providing care for the patient based on the analysis” is more similar to MPEP 2106.05(g), which provides “examples of activities that the courts have found to be insignificant extra-solution activity” such as “[i]nsignificant application: i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential)”. Like the MPEP example, the argued limitations mere instruct a profession to provide a service based on the determined output, whereas claim 3 of Example 46 automatically controls mechanical apparatus (see also Diamond v. Diehr, which is also nothing like the present claims).

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 103 rejection should be withdrawn because “the cited references, alone and in combination, do not disclose extrapolated patient specific outcome. Applicant notes that ltu discusses and predicting hemodynamic measures of interest ("HMI). See para. [0046]. However, "predicting" refers to the use of machine learning to "predict" HMI based on collected information instead of using computational models to calculate HMI. See id. That is, data is not extrapolated. Mansi is similar (ltu and Mansi share inventors). See para. [0106].”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A SOREY/               Primary Examiner, Art Unit 3626